Securities and Exchange Commission Washington, D.C. 20549 Form 11-K ANNUAL REPORT PURSUANT TO SECTION 15(D) OF THE SECURITIES ACT OF 1934 For the fiscal year ended: December 31, 2011 ­ Commission file number: 333-53422 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS (Full title of the plan) CANADIAN NATIONAL RAILWAY COMPANY (Name of issuer of securities) 935 de La Gauchetiere St. West, Montreal, Quebec, Canada H3B 2M9 (Address of issuer’s principal executive offices) CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS Financial Statements and Supplemental Schedule As of December 31, 2011 and 2010 (With Report of Independent Registered Public Accounting Firm Thereon) CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS INDEX Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits as ofDecember 31, 2011 and 2010 2 Statements of Changes in Net Assets Available for Benefits for the years ended December 31, 2011 and 2010 3 Notes to Financial Statements 4 Schedule H, Line 4i – Schedule of Assets (Held at End of Year) – December 31, 2011 16 Report of Independent Registered Public Accounting Firm The Administrative Committee Canadian National Railway Company Union Savings Plan for U.S. Operations: We have audited the accompanying statements of net assets available for benefits of Canadian National Railway Company Union Savings Plan for U.S. Operations (the Plan) as of December 31, 2011 and 2010, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Canadian National Railway Company Union Savings Plan for U.S. Operations as of December31,2011 and 2010, and the changes in net assets available for benefits for the years then ended, in conformity with U.S. generally accepted accounting principles. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line 4i – schedule of assets (held at end of year) as of December 31, 2011 is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. (signed) KPMG LLP Denver, Colorado June 19, 2012 1 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS DECEMBER 31, 2 Plan interest in Canadian National Railway Master Trust, at fair value (note 7) $ $ Receivables: Participants' contributions Employer's contribution Notes receivable from participants Total receivables Net assets available for benefits at fair value Adjustment from fair value to contract value for interest in Canadian National Railway Master Trust relating to fully benefit-responsive investment contracts Net assets available for benefits $ $ See accompanying Notes to Financial Statements. 2 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEARS ENDED DECEMBER 31, 2 Plan interest in investment income of the Canadian National Railway Master Trust (note 7) $ $ Interest income on notes receivable from participants Contributions: Participants' Employer's Rollovers Total contributions Transfer in of plan assets (note 5) - Deductions from net assets: Participants’ distributions Transfer out of plan assets (note 5) - Administrative expenses Total deductions Net increase (decrease) Net assets available for benefits, beginning of year Net assets available for benefits, end of year $ $ See accompanying Notes to Financial Statements. 3 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 1.THE COMPANY Canadian National Railway Company (CN or the Company), directly and through its subsidiaries, is engaged in the rail and related transportation business.CN spans Canada and mid-America, from the Atlantic and Pacific oceans to the Gulf of Mexico, serving the ports of Vancouver, Prince Rupert, B.C., Montreal, Halifax, New Orleans and Mobile, Alabama, and the key metropolitan areas of Toronto, Buffalo, Chicago, Detroit, Duluth, Minnesota/Superior, Wisconsin, Green Bay, Wisconsin, Minneapolis/St. Paul, Memphis and Jackson, Mississippi, with connections to all points in North America.CN’s freight revenues are derived from the movement of a diversified and balanced portfolio of goods, including petroleum and chemicals, grain and fertilizers, coal, metals and minerals, forest products, intermodal and automotive. 2.DESCRIPTION OF PLAN The following description of the Canadian National Railway Company Union Savings Plan for U.S. Operations (the Plan) provides only general information. Participants should refer to the summary plan description for a more complete description of the Plan’s provisions. General The Plan, as amended through January 1, 2012, is a defined contribution plan, offering all eligible employees an opportunity to defer annually from 1% to 100% of their eligible earnings, subject to the legal limits allowed by the Internal Revenue Service (IRS), for contribution to various investment funds. These funds and their investment objectives are described in Note 4.Eligible employees may participate in the Plan any time on or after their date of hire. The Plan covers eligible union employees of Illinois Central Railroad Company, Grand Trunk Western Railroad Incorporated, Chicago, Central and Pacific Railroad Company, Wisconsin Central Limited, Sault Ste. Marie Bridge Company, Bessemer and Lake Erie Railroad Company,the Pittsburgh and Conneaut Dock Company and the Elgin, Joliet and Eastern Railway. Grand Trunk Corporation, which owns directly or indirectly all of the above U.S. affiliates of CN, is the Plan’s sponsor.Grand Trunk Corporation is a holding company owned by CN.The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA), as amended. Administration of the Plan The Grand Trunk Corporation Board of Directors has delegated to the Administrative Committee, responsibility for the general operation and administration of the Plan and for carrying out and interpreting the Plan’s provisions. Trustee and Record-keeper The Administrative Committee has appointed Fidelity Management Trust Company (FMTC) as trustee and Fidelity Investments Institutional Operations Company, Inc. as transfer agent and record-keeper of the Plan.Other affiliated Fidelity companies provide certain ministerial recordkeeping and administrative services to the Plan pursuant to an agreement entered into with the Plan Sponsor. Contributions Eligible participants may elect to make contributions to the Plan in amounts ranging from 1% to 100% of their annual eligible earnings on a before-tax basis.Such contributions are withheld by the Company from each participant’s compensation and deposited in the appropriate fund in accordance with the participant’s directives. Consistent with provisions established by the IRS, the Plan’s limit on pre-tax contributions by a participant was $16,500 for 2011 and 2010.Participants who are at least age 50 by the end of a particular plan year and have contributed the maximum 401(k) deferral amount allowed under the Plan for that year are eligible to contribute an 4 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 additional portion of their annual eligible earnings on a before-tax basis as “catch-up” contributions, up to the annual IRS limit of$5,500 for 2011 and 2010 such that the total pre-tax contribution limit was $22,000 for 2011 and 2010. For employees who are members of participating unions, the Company generally contributes to the account balance of the Plan participants a “matching contribution” equal to 25% of the first 4% of annual eligible earnings the participant defers (a maximum Company match of 1% of eligible earnings) in accordance with such unions’ respective collective bargaining agreements. The Company does not match the participants’ “catch-up” contributions. Participants may elect to rollover amounts from other qualified plans or individual retirement account into the Plan provided that certain conditions are met. Participant Accounts Participants direct the investment of their account balance into a broad range of investment funds offered by the Plan. The Plan record keeper maintains an account balance in the name of each participant to which each participant’s pre-tax contributions, the Company’s contributions, and share of net earnings, losses and expenses, if any, of the various investment funds, are recorded.Interest, dividends, and realized and unrealized gains and losses on investment of the funds are allocated directly to each participant’s account.The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. Vesting Participants are fully vested in their account balance at the time of contribution, including the Company’s matching contribution and related earnings from such contributions. Distributions Participants are eligible for a distribution of the Plan benefits upon termination of service, whether by disability, retirement, death, or leaving the Company.In the event of financial hardship, as defined in the Plan, participants may withdraw money from their Plan accounts while they are still employed.Participants who have attained age 59½ may request a distribution of all or a portion of the value in the account. Withdrawals by the participant before attaining age 59½ generally are subject to a penalty tax of 10%. Notes Receivable from Participants Participants may borrow from their accounts by taking one loan(maximum of two loans if one or both were outstanding as of June 30, 2004) with a minimum amount of$1,000, and a total maximum amount equal to the lesser of $50,000 or 50% of their vested account balance.General purpose loans must be repaid within 5 years; if the funds are used to construct or purchase a primary residence, funds must be repaid within 10 years.The interest rate on the loans is equal to the prevailing prime rate as of the beginning of the calendar quarter in which the participant applies for the loan plus 1%, which ranged from 4.0% to 10.5% for loans outstanding at December 31, 2011.Principal and interest are paid in equal installments through employee payroll deductions.Participants may prepay the entire outstanding loan balance at any time without penalty.Loans deemed to be in default are recorded as distributions. At December 31, 2011, loans outstanding were $7,966,655 ($7,182,967 in 2010), net of deemed defaulted loans of $567,940 ($597,478 in 2010) with maturity dates through December 2021. Termination of Service Upon termination of service, a participant may leave their account in the Plan, or may elect to receive the value of their account in a lump-sum payment or as a direct transfer to another qualified retirement plan subject to certain conditions.However, a participant with an account balance of $5,000 or less may select from the latter two options 5 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 only. Expenses Administrative expenses for maintenance of Plan financial records, participant statements, and trustee fees are paid from Plan assets.The Investment Committee, appointed by the Administrative Committee, employs an independent investment consultant to evaluate investment options, conduct fund searches, and monitor fund manager activity, of which the fees incurred are paid from Plan assets.All other administrative expenses of the Plan are paid by the Company. In addition, certain investment related expenses reduced investment income presented in the accompanying statement of changes in net assets available for benefits. Risks and Uncertainties The Plan provides for various investment options in any combination of stocks, mutual funds, and other investment securities. Investment securities are exposed to various risks, such as interest rate, market, and credit.Due to the level of risk associated with certain investment securities, it is at least reasonably possible that changes in risks in the near term could materially affect participants’ account balances and the amounts reported in the statement of net assets available for benefits and the statement of changes in net assets available for benefits. Certain of the funds available for investment by participants may contain securities with contractual cash flows, such as asset-backed securities, collateralized mortgage obligations, and commercial mortgage-backed securities, including securities backed by subprime mortgage loans. The value, liquidity, and related income of those securities are sensitive to changes in economic conditions, including real estate value, delinquencies or defaults, or both, and may be adversely affected by shifts in the market’s perception of the issuers and changes in interest rates. 3.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The financial statements of the Plan are prepared under the accrual method of accounting. Investment contracts held by a defined contribution plan are required to be reported at fair value. However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the plan.The statement of net assets available for benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value. The statement of changes in net assets available for benefits is prepared on a contract value basis. Use of Estimates The preparation of the financial statements in conformity with U.S. generally accepted accounting principles requires the Plan Administrator to make estimates and assumptions that affect the reported amounts of assets, liabilities, and changes therein, and disclosure of contingent assets and liabilities.Actual results could differ from those estimates. Investment Valuation The Plan’s investments are stated at fair value.The fair value of the Plan’s interest in the Canadian National Railway Master Trust (Master Trust) is based on the specific interest that each plan has in the underlying participant directed investment options. The investments held by the Master Trust are valued as follows: Investments in mutual funds and money market funds are valued at the net asset values of shares held at year-end.Common stocks are valued at the last reported sales price or closing price by the national securities exchange on which it trades.The CN Stock Fund is tracked on a unitized basis, whereby the value of a unit reflects the combined market value of CN 6 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 common stock and the cash investments held by the fund. The Master Trust’s interest in the Fidelity Managed Income Portfolio II (FMIP II), which is fully benefit-responsive, is presented at the fair value of units held by the Master Trust as of December 31, with separate disclosure of the adjustment from fair value to contract value, which is equal to principal balance plus accrued interest.The fair value of the FMIP II is calculated by the issuer utilizing quoted market prices, most recent bid prices in the principal market in which securities are normally traded, pricing services and dealer quotes.The fair value of underlying wrapper contracts is calculated by the issuer using a discounted cash flow model which considers (i) recent fee bids as determined by recognized dealers, (ii) discount rate and (iii) the duration of the underlying portfolio securities. The statement of net assets available for benefits includes the fair value of the underlying assets and wrap contracts of the FMIP II based on the proportionate ownership of the Plan. As of December31, 2011, there were no reserves against the wrap contracts’ carrying values due to credit risks of the issuers. Effective August 2009, interest rates are reviewed on a monthly basis for resetting instead of being reviewed on a quarterly basis. Certain events could limit the ability of the Plan to transact at contract value with the issuers of the contracts held by the FMIP II. Such events could include, but are not limited to, the following: the establishment of a defined contribution plan that competes with the Plan for contributions, substantive modification to the FMIP II or the administration of the FMIP II, change in law, regulation or administrative ruling applicable to the Plan that could have a material adverse effect on cash flow, transfer to a competing investment option, and failure of the Plan to qualify under the applicable sections of the Internal Revenue Code of 1986, as amended (the Code). Withdrawals initiated by the Plan will normally be provided at contract value as soon as practicable within twelve months following written notice. The Plan does not believe that the occurrence of any of these events, which could limit the Plan’s ability to transact at contract value with participants, is probable. The average yields earned by the FMIP II were approximately1.92% and 2.25% at December31, 2011 and 2010, respectively. The average yields earned by the FMIP II based on the actual interest rates credited to participants were approximately 1.60% and 1.82% at December31, 2011 and 2010, respectively. The methods described above may produce a fair value calculation that may not be indicative of net asset value or reflective of future fair values.Furthermore, while the Plan’s valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different estimate of fair value at the reporting date. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus accrued but unpaid interest. Delinquent participant loans are reclassified as a distribution based upon the terms of the Plan document. Security Transactions and Related Investment Income Purchases and sales of securities are recorded on a trade-date basis.Dividends are recorded on the ex-dividend date, and interest income is recorded on the accrual basis. Net appreciation (depreciation) of investments includes the realized gains and losses on the sale of securities and the unrealized appreciation and depreciation in the fair value of investments. Distributions Distributions to participants or beneficiaries are recorded upon payment. Contributions Receivable Contributions receivable are the amounts due, as of the date of the financial statements, to the Plan from the Company and participants.Participant contributions from employee payroll deductions made subsequent to the 7 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 Plan’s year-end attributable to the preceding Plan year are accrued, as are Company contributions coinciding with these salary deferrals, if any. New Accounting Pronouncements In May 2011, the FASB issued ASU No. 2011-04, “Fair Value Measurement (Topic 820),” or ASU 2011-04. ASU 2011-04 was issued to improve the comparability of fair value measurements presented and disclosed in financial statements prepared in accordance with U.S. generally accepted accounting principles, or U.S. GAAP, and International Financial Reporting Standards, or IFRS. The guidance in ASU 2011-04 explains how to measure the fair value, but does not require additional fair value measurements and is not intended to establish valuation standards or affect valuation practices outside of financial reporting. ASU 2011-04 will be effective for fiscal years and interim periods within those fiscal years beginning on or after December 15, 2011. The adoption of ASU 2011-04 is not expected to have a material impact on the Plans financial statements. 4.DESCRIPTION OF INVESTMENT FUNDS Participants direct the investment of their account balance into a broad range of investment funds offered by the Plan, within the Master Trust.The objectives of the various investment funds, effective December 31, 2011, are described below.The Plan Administrator may add, remove or replace any investment funds as appropriate and as allowed by the Plan document and the Plan Administrator’s Investment Policy Statement. Mutual funds American Funds EuroPacific Growth This investment seeks to provide long-term growth of capital. The fund invests primarily in common stock of issuers in Europe and the Pacific Basin that the investment adviser believes has the potential for growth. Growth stocks are stocks that the investment adviser believes have the potential for above - average capital appreciation. It normally invests at least 80% of net assets in securities of issuers in Europe and the Pacific Basin. The fund may invest a portion of its assets in common stock and other securities of companies in countries with developing economies and/or markets. American Funds Investment Company of America This investment seeks long-term growth of capital and income.The fund invests primarily in common stocks, most of which have a history of paying dividends.It may invest up to 15% of its assets, at the time of purchase, in securities of issuers domiciled outside the United States. Although the fund focuses on investments in medium to larger capitalization companies, the fund’s investments are not limited to a particular capitalization size. Fidelity Capital Appreciation This investment seeks capital appreciation.The fund invests primarily in common stocks of domestic and foreign issuers.It may invest in either growth stocks or value stocks or both.The fund uses fundamental analysis of factors such as each issuer’s financial condition and industry position, as well as market and economic conditions to select instruments. Fidelity Freedom Income Fund This investment seeks high current income; capital appreciation is a secondary objective.The fund invests in a combination of Fidelity domestic equity funds, international equity funds, bond funds, and short-term funds using a moderate asset allocation strategy designed for investors already in retirement. Fidelity Freedom Funds This investment seeks high total return. The fund uses a moderate assets allocation strategy designed for investors 8 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 expecting to retire around the year targeted (the Fidelity Freedom 2010, 2015, 2020, 2025, 2030, 2035, 2040, 2045, and 2050 funds are targeted to investors expected to retire around those years). It normally invests in a combination of Fidelity domestic equity funds, international equity funds, bond funds, and short-term funds. The fund uses an asset allocation strategy that becomes increasingly conservative until it reaches 15% in domestic equity funds, 5% in international equity funds, 40% in bond funds, and 40% in short-term funds (approximately 10 to 15 years after the year targeted). Fidelity Spartan International Index – Investor Class This investment seeks to provide investment results that correspond to the total return of foreign stock markets.The fund normally invests at least 80% of the assets in common stocks included in the Morgan Stanley Capital International (MSCI) Europe, Australasia, and Far East (EAFE) index, which represents the performance of foreign stock markets.It uses statistical sampling techniques based on such factors such as capitalization, industry exposures, dividend yield, price earnings ratio, price per book ratio, earnings growth and country weightings, to attempt to replicate the returns of the MSCI EAFE Index. Fidelity Spartan 500 Index – Investor Class This investment seeks to provide investment results that correspond to the total return performance of common stocks publicly traded in the U.S. The fund normally invests at least 80% of assets in common stocks included in the S&P500 Index, which broadly represents the performance of common stocks publicly traded in the U.S.In addition, the fund lends securities to earn income. ICM Small Company This investment seeks maximum, long-term total return. The fund normally invests at least 80% of its net assets in common stocks of companies that have market capitalizations that are under $2 billion at the time of purchase. It may invest in equity securities listed on the New York Stock Exchange (NYSE) and the NYSE Alternext US or traded on the over-the-counter markets operated by the Financial Industry Regulatory Authority. Northern Institutional Small Company Index This investment seeks to provide investment results approximating the aggregate price and dividend performance of the securities included in the Russell 2000 Index.The fund normally invests at least 80% of net assets in the equity securities included in the Russell 2000 Index, in weightings that approximate the relative composition of securities contained in the Russell 2000 Index, and in Russell 2000 Index futures approved by the Commodities Futures Trading Commission.It tries to duplicate the investment composition and performance of the Russell 2000 Index by using computer programs and statistical procedures. PIMCO Total Return This investment seeks maximum total return, consistent with preservation of capital and prudent investment management.The fund normally invests at least 65% ofits total assets in a diversified portfolio of Fixed Income Instruments of varying maturities, which may be represented by forwards or derivatives such as options, futures contracts, or swap agreements.It invests primarily in investment-grade debt securities, but may invest up to 10% of total assets in high-yield securities (“junk bonds”).The fund may invest up to 15% of its total assets in securities and instruments that are economically tied to emerging market countries. Vanguard Balanced Index This investment seeks to track the performance of a broad, market-weighted bond index and a benchmark index that measures the investment return of the overall U.S. stock market.The fund employs a “passive management” – or indexing – or investment approach designed to track the performance of two benchmark indexes. With approximately 60% of assets, it seeks to track the investment performance of the MSCI US Broad Market Index, which represents 99.5% or more of the total market capitalization of all U.S. common stocks. The fund also seeks to 9 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 track the investment performance of the Barclays U. S. Capital Aggregate Float Adjusted Index with 40% of assets. Vanguard Mid Capitalization Index This investment seeks to track the performance of a benchmark index that measures the investment return of mid-capitalization stocks.The fund employs a “passive management” – or indexing -investment approach designed to track the performance of the MSCI US Mid Cap 450 index, a broadly diversified index of the stocks of medium-size U.S. companies.It attempts to replicate the target index by investing all, or substantially all, of its assets in the stocks that make up the index, holding each stock in approximately the same proportion as its weighting in the index. CN common stock This represents shares of the common stock of CN. CN Stock Fund This fund primarily invests in the common stock of CN and also holds short-term investments sufficient to meet the fund’s daily cash needs. Common collective trust fund Fidelity Managed Income Portfolio II This stable value fund is a commingled pool of the Fidelity Group Trust for Employee Benefit Plans.The portfolio invests in investment contracts issued by insurance companies and other financial institutions, fixed income securities, and money market funds to provide daily liquidity.Some investment contracts are structured solely as a general debt obligation of the issuer.Other investment contracts (i.e., wrap contracts) are purchased in conjunction with an investment by the portfolio in fixed income securities, which may include, but are not limited to, U.S. Treasury and agency bonds, corporate bonds, mortgage-backed securities, asset-backed securities, and bond funds. The portfolio may also invest in futures contracts, option contracts, and swap agreements (see Note 3). Money market fund Fidelity Retirement Government Money Market This fund seeks as high a level of current income as is consistent with the security of principal and liquidity.The fund normally invests at least 80% of assets in U.S. government securities and repurchase agreements for those securities. 5.TRANSFER OF PLAN ASSETS In 2011 and 2010, transfers of plan assets to/from a CN-related employee plan, the Canadian National Railway Company Management Savings Plan for U.S. Operations, relate to employees who changed participation between plans. 6.PLAN TERMINATION Although the Company has not expressed any intent to do so, it has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event the Plan is terminated, participants will receive the full amount of Plan assets in their respective accounts. 10 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 7.INTEREST IN MASTER TRUST The Master Trust was created pursuant to a trust agreement between the Plan Sponsor and FMTC, as trustee of the funds, for investment and administrative purposes.The Master Trust includes all of the investment assets of the following plans: · Canadian National Railway Company Union Savings Plan for U.S. Operations (Union Plan) · Canadian National Railway Company Management Savings Plan for U.S. Operations (Management Plan) The Plan’s record-keeper maintains supporting records for the purpose of allocating net gains or losses to each of the plans and to each participant’s accounts.The net investment income or loss of the investment assets is allocated to each plan and to each participant’s account based on the investments held in their account. The Master Trust applies the provisions of FASB ASC 820, for its financial assets and liabilities carried at fair value on a recurring basis in the financial statements. FASB ASC 820 defines fair value as the exchange price that would be received to sell an asset or paid to transfer a liability (an exit price) in an orderly transaction between market participants at the measurement date. FASB ASC 820 also establishes a fair value hierarchy, which requires assets and liabilities measured at fair value to be categorized into one of three levels based on the inputs used in the valuation. Assets and liabilities are classified in their entirety based on the lowest level of input significant to the fair value measurement. The three levels are defined as follows: Level 1 – Observable inputs based on quoted prices (unadjusted) in active markets for identical assets or liabilities Level 2 – Observable inputs, other than those included in Level 1, based on quoted prices for similar assets and liabilities in active markets, or quoted prices for identical or similar assets and liabilities in inactive markets Level 3 – Unobservable inputs that reflect an entity’s own assumptions about what inputs a market participant would use in pricing the asset or liability based on the best information available in the circumstances Certain investments are reported at fair value on a recurring basis in the statements of net assets available for benefits.The following methods and assumptions were used to estimate the fair values: Money market funds, mutual funds and common stocks – These investments consist of various publicly-traded money market funds, mutual funds and common stock. Money market funds and mutual funds are valued at their net assets values. Common stocks are valued at the last reported sales price or closing price by the national securities exchange on which it trades. Common collective trust funds.– The fair value is calculated by the issuer utilizing quoted market prices, most recent bid prices in the principal market in which the securities are normally traded, pricing services and dealer quotes. The fair value of the underlying wrapper contracts is calculated using a discounted cash flow model which considers recent fee bids as determined by recognized dealers, discount rate and the duration of the underlying portfolio securities. The Master Trust’s fair value is based on the Master Trust’s proportionate ownership of the underlying investments. 11 CANADIAN NATIONAL RAILWAY COMPANY UNION SAVINGS PLAN FOR U.S. OPERATIONS NOTES TO FINANCIAL STATEMENTS DECEMBER 31, 2 The following table summarizes the Master Trust’s investment assets measured at fair value on a recurring basis atDecember31, 2011 and 2010: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Fair Value December 31, 2011 Mutual funds: Large cap funds $ $
